UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6877



JESSIE DAVIS,

                                             Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-00-278-2)


Submitted:   October 10, 2001             Decided:   October 31, 2001


Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie M. Davis, Appellant Pro Se. Darrell V. McGraw, Jr., Scott
E. Johnson, Dawn Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF
WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Davis seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   Davis v. Painter, No. CA-00-278-2 (S.D.W.

Va. Dec. 8, 2000).    We further deny Davis’ motion to grant his

petition and to proceed on appeal in forma pauperis.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2